452 F.2d 1202
UNITED STATES of America, Appellee,v.Herbert KAUFMAN, Appellant.
No. 71-1461.
United States Court of Appeals,Fourth Circuit.
Dec. 23, 1971.Certiorari Denied March 20, 1972.See 92 S. Ct. 1252.

Herbert Kaufman,pro se.
George Beall, U. S. Atty., D. Md., and Jeffrey S. White, Asst. U. S. Atty., on brief for appellee.
Before BUTZNER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM:


1
Herbert Kaufman was tried by a jury and found guilty on seven counts of an eight-count indictment charging him with conspiracy to defraud the government, filing a false claim, perjury, and subornation of perjury.  His principal assignments of error are that an attorney of his choice was not appointed to assist in his defense in the district court and that he was not mentally capable of defending himself in those proceedings.


2
There is no evidence in the record that Kaufman lacked sufficient funds to retain an attorney to represent him.  He has not shown either by testimony or by way of an affidavit that he is without adequate resources to provide his own counsel.  United States v. White, 344 F.2d 92 (4th Cir. 1965).  On appeal Kaufman was told that he could have counsel if he was indigent, but he refused to execute an affidavit of financial status to establish his indigency.  He was not, therefore, entitled to court-appointed representation in the district court or on appeal.


3
Before sentencing, the district judge received psychiatric reports, but the privately retained doctors who prepared them did not testify.  One of the reports expressed an opinion that Kaufman could not conduct his own defense.  The district judge, however, previously had ample opportunity to observe Kaufman's ability to defend himself.  We find no error in his refusal to give full credence to the doctor's opinion, which was formed after the trial.


4
We find no merit in Kaufman's other contentions.


5
The motion for a summary reversal is denied.  We deem oral argument to be unnecessary and affirm the decision of the district court.


6
Affirmed.